NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         FEB 26 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JOSE R. SOLANO; et al.,                           No. 17-56892

                Plaintiffs-Appellants,            D.C. No. 2:17-cv-05253-JFW-PJW

 v.
                                                  MEMORANDUM*
WELLS FARGO BANK, N.A.; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Jose R. Solano and other plaintiffs appeal pro se from the district court’s

order dismissing their action alleging federal and state law claims arising from

mortgage-related proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a district court’s dismissal under its local rules.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). We affirm.

      The district court did not abuse its discretion in dismissing plaintiffs’ claims

against defendants MidSouth Bank, N.A. and Jay L. Angelle because plaintiffs

failed to oppose defendants’ motion to dismiss. See C.D. Cal. R. 7-12 (“The

failure to file any required document . . . may be deemed consent to the granting or

denial of the motion . . . . ”); Ghazali, 46 F.3d at 53-54 (setting forth factors to be

considered before dismissing an action for failure to follow the local rules and

noting that pro se litigants are bound by the rules of procedure).

      The district did not abuse its discretion in finding that all defendants

complied with Local Rule 7-3 because defendants made efforts to contact plaintiffs

regarding their motions to dismiss. See Bias v. Moynihan, 508 F.3d 1212, 1223

(9th Cir. 2007) (“Broad deference is given to a district court’s interpretation of its

local rules.”); see also U.S. Cellular Inv. Co. of L.A., Inc. v. GTE Mobilnet, Inc.,

281 F.3d 929, 934 (9th Cir. 2002) (a district court abuses its discretion “when the

judicial action is arbitrary, fanciful or unreasonable or where no reasonable man or

woman would take the view adopted by the trial court.” (citation, alteration, and

internal quotation marks omitted)).

      Because plaintiffs in their opening brief fail to specifically and distinctly

raise any other argument as to whether the district court’s sua sponte dismissal of

all remaining defendants was proper, plaintiffs have waived any challenge to the


                                            2                                     17-56892
dismissal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); Acosta–

Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived).

      The district court did not abuse its discretion by denying plaintiffs’ motion

for reconsideration because plaintiffs failed to establish any basis for relief. See

Sch. Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration under

Rule 60(b)).

      We reject as without merit plaintiffs’ contention that the district court

violated plaintiffs’ due process rights.

      Defendants Bank of America, N.A. and Deutsche Bank National Trust

Company’s request for judicial notice (Docket Entry No. 35) is granted.

      AFFIRMED.




                                           3                                      17-56892